Citation Nr: 1700555	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-23 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder with arthritis, including as secondary to the service-connected right knee disorder.

2.  Entitlement to service connection for a right hip disorder, including as secondary to a right knee disorder.

3.  Entitlement to service connection for residuals of a head injury, including as secondary to a service-connected right knee disorder.

4.  Entitlement to service connection for a right thigh and foot disorder with pain and numbness, including as secondary to a service-connected right knee disorder.  

5.  Entitlement to service connection for residuals of a neck injury, including as secondary to a service-connected right knee disorder.

6.  Entitlement to service connection for a disorder manifested by loss of balance, to include as secondary to a right knee disorder.  

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to September 1973 and had additional service in the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2013, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  

The Board previously remanded this matter for additional development in September 2014.  

A May 2015 rating decision denied the request to reopen the claim of entitlement to service connection for diabetes mellitus.  A notice of disagreement was received in June 2015.  While it would be appropriate to remand this issue for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), a review of the record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  See January 2016 correspondence from AOJ to the Veteran.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his injuries are either caused or aggravated by his service-connected right knee disability.  In an October 2011 statement, the Veteran noted that his right knee gave way, causing him to fall on concrete.  

The Board remanded the case in September 2014 to obtain a VA examination to determine the etiology of the claimed low back, right thigh and foot, residuals of head injury, neck and loss of balance disabilities.  The remand directed the examiner to provide an opinion as to whether the claimed disorders are proximately due to, or aggravated by, the Veteran's service-connected right knee disability, including a fall from a ladder in 2008 due to buckling of the right knee.  The examiner was asked to consider medical opinions provided by a private physician in 2011 and 2013.  

The Veteran was afforded a VA examination in December 2015.  The examiner diagnosed sciatica, foot drop, degenerative arthritis of the cervical spine, and lumbar intervertebral disc syndrome.  The examiner opined that loss of balance is related to foot drop.  The examiner opined that the Veteran's lumbar spine condition is less likely than not related to, or proximately due to, his service-connected right knee disability.  The examiner noted that medical records showed that the Veteran complained of back pain due to overuse.  The examiner opined that right foot drop occurred in 2010 and was not aggravated by his knee disability.  The examiner stated that an opinion regarding the etiology of sciatica could not be provided without resorting to speculation.  The examiner did not address whether a lumbar spine disability is aggravated by his service-connected right knee disability.  

The examiner opined that the Veteran's cervical spine condition is less likely than not the result of his knee disability.  The examiner's rationale was that there are no medical records showing an association.  The examiner noted that the Veteran was involved in a motor vehicle accident in 2003.  The examiner did not address whether a cervical spine disability is aggravated by a knee disability.  

A VA examination for residuals of traumatic brain injury was obtained in December 2015.  The examiner noted that there were prior diagnoses in November 2010 of recurrent headache since 2006 and a forehead contusion in service, resolved.  The Veteran reported that he had a CT scan in 2015, which showed nothing.  The examiner opined that there is no pathology for a diagnosis of a head injury.  

An addendum opinion was obtained in December 2015.  The examiner was asked to consider the April 2012 letter from the Veteran's private physician, Dr. Gershon, and to opine whether there was any change in the prior opinion.  The examiner opined that the record failed to establish a relationship, as there was no record of ongoing right knee complaints from 1980 to 2006.  

The December 2015 examination did not adequately address aggravation of the claimed disabilities by the Veteran's service-connected right knee disability.  The examiner's opinion was limited to a discussion of causation and did not address whether the Veteran's disabilities were permanently worsened by his right knee disability, including his reported fall from a ladder in 2008.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013), the U.S. Court of Appeals for Veterans Claims held that a medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.  El-Amin, 26 Vet. App. at 141.  A remand is required to obtain an addendum opinion addressing aggravation.

The December 2015 addendum reflects that the examiner's negative opinion was based upon a lack of medical documentation of right knee complaints from 1980 to 2006.  A medical opinion based solely on the absence of documentation is inadequate.  Dalton v. Peake, 21 Vet. App. 23 (2007).  The Veteran has reported a history of right knee pain since service.  In this regard, VA outpatient treatment records dated in January 2006 indicate that the Veteran reported a history of right knee symptoms since service, with arthroscopic surgery in 1987.  Further, a June 2002 VA treatment record noted a clinical history of knee pain.  Because the examiner did not address the history of knee pain reported by the Veteran, the December 2015 opinion is inadequate.  

An examination for traumatic brain injury was obtained in December 2015.  The examiner opined that there was no pathology to render a diagnosis.  The examination report notes that the Veteran reported that a CT in 2015 "showed nothing."   The Veteran has since submitted additional private treatment records, dated in April 2016, which note that he was seen with a complaint of brain injury, including EEG and MRI results.  The reports of EEG and MRI results are not of record.  Such records are relevant to the issue of whether there is a current head injury and should be obtained on remand.

Additional development is necessary with regard to the claim for entitlement to TDIU.  The Veteran asserts that he has been unable to work since September 2010 due to a back disability.  A VA genitourinary examination dated in July 2013 noted the Veteran's report that he was terminated from his job in 2010 due to his back problems.  The record does not include information from his employer.  The Veteran previously submitted a VA Form 21-4192 in January 2011.  However, the RO did not request employment records from his last employer.  On remand, the AMC/RO should attempt to obtain employment records. 

Accordingly, the case is REMANDED for the following action:

1.  Request that Veteran provide authorization for complete treatment records from Wellstar pertaining to a diagnosis of a brain or head injury, including any EEG and MRI results.  If the Veteran provides completed authorization, obtain the records from Wellstar.  

2.  If additional records pertinent to treatment of head injury are obtained, forward the claims file to the December 2015 traumatic brain injury examiner to obtain an additional medical nexus opinion.  The examiner should indicate whether a change of opinion is warranted based upon the additional medical records.

3.  Send the Veteran another VA Form 21-8940, and ask the Veteran to list all of his employment since September 2010.

4.  Then, obtain a completed VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) from any employers named by the Veteran, and associate the records with the file.

5.  Ask the Veteran whether he filed a claim for worker's compensation related to a back injury in 2010.  If the Veteran did file a claim for worker's compensation, undertake appropriate action to obtain all outstanding pertinent records.   

6.  The AMC/ RO should obtain an addendum opinion regarding the claims for service connection for a low back disorder, a right hip disorder, right thigh and foot, and neck injury.  The opinion should be provided by a new examiner, if feasible.  The entire claims file, including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  The examiner should address the following questions:

a) Whether it is at least as likely as not that a low back disorder is aggravated (permanently worsened) by the Veteran's service-connected right knee disability, to include a fall from a ladder in 2008.  

b) Whether it is at least as likely as not that a right hip disorder is aggravated (permanently worsened) by the Veteran's service-connected right knee disability, to include a fall from a ladder in 2008.

c) Whether it is at least as likely as not that right thigh and foot disabilities are aggravated (permanently worsened) by the Veteran's service-connected right knee disability, to include a fall from a ladder in 2008.

d) Whether it is at least as likely as not that a neck disability is aggravated (permanently worsened) by the Veteran's service-connected right knee disability, to include a fall from a ladder in 2008.  

The examiner should provide a detailed rationale for the opinions.  If any requested opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

7.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




